
	

115 SRES 240 ATS: Congratulating the University of Florida baseball team for winning the 2017 National Collegiate Athletic Association College World Series.
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 240
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2017
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Florida baseball team for winning the 2017 National Collegiate
			 Athletic Association College World Series.
	
	
 Whereas, on June 27, 2017, the University of Florida Gators won the 2017 National Collegiate Athletic Association College World Series after sweeping the Louisiana State University Tigers 2-0 in the series in Omaha, Nebraska;
 Whereas the University of Florida baseball team has competed in 11 College World Series tournaments;
 Whereas, in winning the 2017 College World Series, the University of Florida baseball team secured the first national championship in baseball and the 39th national championship in a team sport for the University of Florida since the founding of the institution in 1853;
 Whereas Head Coach Kevin O’Sullivan won his first national title as Head Coach in his tenth season at the University of Florida;
 Whereas pitcher Alex Faedo was named Most Outstanding Player of the 2017 College World Series; Whereas outfielder Alex Langworthy, pitcher Alex Faedo, and pitcher Brady Singer were named to the 2017 College World Series All-Tournament Team; and
 Whereas the University of Florida is only the sixth school to win a national championship in baseball, football, and basketball; and
 Whereas the University of Florida Gators baseball team is the 2017 Division I National Champion: Now, therefore, be it
		
	
 That the Senate— (1)commends the University of Florida for winning the 2017 National Collegiate Athletic Association College World Series;
 (2)recognizes the achievement and dedication of all players, coaches, and support staff who contributed to winning the national championship;
 (3)congratulates the citizens of Florida, the University of Florida, and Florida Gators fans everywhere; and
 (4)requests that the Secretary of the Senate transmit an enrolled copy of this resolution to— (A)Dr. W. Kent Fuchs, President of the University of Florida;
 (B)Scott Stricklin, Director of Athletics at the University of Florida; and (C)Kevin O’Sullivan, Head Coach of the University of Florida baseball team.
				
